IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00293-CR

SHERRY GUEST,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26408


                          MEMORANDUM OPINION


      Appellant appeals from her judgment of conviction for the first-degree felony

offense of manufacture or delivery of a controlled substance (four grams or more but

less than 200 grams) and five-year prison sentence. See TEX. HEALTH & SAFETY CODE

ANN. § 481.112(d) (West 2010).

      The trial court’s certification of defendant’s right of appeal states that the case is a

plea-bargain case and the defendant has no right of appeal. See TEX. R. APP. P. 25.2(d).

The trial court’s “guilty plea memorandum” includes Appellant’s waiver of her right to
appeal in conjunction with her open plea of guilty and a plea agreement for a maximum

punishment cap of twenty-five years’ imprisonment. See Ex parte Broadway, 301 S.W.3d
694, 699 (Tex. Crim. App. 2009); Ex parte Delaney, 207 S.W.3d 794, 799 (Tex. Crim. App.

2006); see also Cox v. State, No. 12-11-00297-CR, 2012 WL 2501031, at *2-3 (Tex. App.—

Tyler June 29, 2012, no pet.) (mem. op., not designated for publication) (dismissing

appeal where defendant signed waiver in conjunction with agreement with State for

thirty-five year punishment cap); id. at *2 (“the State gave consideration for Appellant’s

guilty plea and presentencing waiver of appeal through a plea bargain agreement. The

thirty-five year cap on punishment and the modifications to the indictment resulted in a

plea bargain.”).

        Because of the trial court’s certification and Appellant’s waiver, this appeal is

dismissed.1



                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 23, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).

Guest v. State                                                                                     Page 2
Guest v. State   Page 3